Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, references of record do not teach a positive locking member of the actuator having a finger, distinct from the drive means, which can be operated to enter selectively only one of the notches of the wheel, at a time.  The references of record (Wu, Kearns as cited in the office action dated 08/23/2021) show multiple fingers (teeth of gear) engaging multiple notches, not only one notch. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675